IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      May 9, 2000 Session

                 TRACI SORRELLS v. DONALD LEE SORRELLS

                  Direct Appeal from the Juvenile Court for Bradley County
                           No. J-7822   C. Van Deacon, Jr., Judge

                                    FILED OCTOBER 5, 2000

                                  No. E1999-01658-COA-R3-CV




CHARLES D. SUSANO, JR., J., concurring.



        I agree with the majority that the trial court’s “determination that parental rights should be
terminated must be reversed and the cause dismissed.” However, I would base the Court’s decision
on a matter-of-law determination that the appellee, who is not attempting to facilitate an adoption
of the subject child in or through this proceeding, lacks standing to seek a termination of her former
husband’s parental rights.

        In T.C.A. § 36-1-113(b), those who have standing to file a termination-of-parental rights
petition are identified as follows:

               The prospective adoptive parent(s) of the child, any licensed child-
               placing agency having custody of the child, the child’s guardian ad
               litem, a court appointed special advocate (CASA) agency, or the
               department [of children’s services]...

Since the appellee does not fall within any one of the categories set forth in the statute, I would hold
that she did not have standing to file the petition in the instant case. Cf. Winterroth v. Winterroth,
1995 WL 689735 (Tenn. Ct. App. E.S., filed November 22, 1995) (holding under the prior statute
that a father in post-divorce litigation was not entitled to a judgment terminating his former wife’s
parental rights).

       I recognize that the appellant did not raise the issue of standing; however, I believe this is a
fundamental issue that should be addressed even though not raised as an issue in the briefs. See
Tenn. R. App. P. 13(b).
Accordingly, I concur for the reason stated.



                                               ___________________________________
                                               CHARLES D. SUSANO, JR., JUDGE




                                        -2-